 DECISIONS OF NATIONAL LABOR RELATIONS BOARDQuik-Pik Food Stores, Inc. and Olga Vincent. Case7-CA- 16744September 29, 1980DECISION AND ORDERBY CHIAIRMAN FANNING AND ME:MBERSJENKINS AND PlNE.I.OOn June 16, 1980, Administrative Law JudgeJoel A. Harmatz issued the attached Decision inthis proceeding. Thereafter, the Respondent filedexceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge andto adopt his recommended Order.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Quik-Pik FoodStores, Inc., Warren, Michigan, its officers, agents,successors, and assigns, shall take the action setforth in the said recommended Order, except thatthe attached notice is substituted for that of theAdministrative Law Judge.MclIlbc r JkillS .¢ulId ol pll tc Itlcrrest (,ri ithe backpa y III accord-ancc with his partial di',cil in Ompic Medical Corportiun. 25(0 Ni.RIBNo. II ( IX))\c hac mrodificd the AdmirliIr.itic I[.a' Judgc's Illicc Ito conliorwvilh is rcconmcndcd O(rderAPPENDIXNOTICI To EMPLOYIE.ESPOSTE) BY ORDER OF THENATIONAI. LABOR RE.ATIONS BOARDI)An Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through repre-sentatives of their own choice252 NLRB No. 76To engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any or allsuch activities.W: WIl.L NOT discharge or in any othermanner discriminate against our employees be-cause they have joined others in communicat-ing their complaints about conditions of workto management.Wt WILl. NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of the rights guaranteed them bySection 7 of the Act.WE wii.i. offer Olga Vincent immediate andfull reinstatement to her former position or, ifthat job no longer exists, to a substantiallyequivalent position, without prejudice to herseniority or any other rights and privilegespreviously enjoyed, and wtE wiI.l make herwhole for any loss of pay she may have suf-fered by reason of our discrimination againsther, with interest.QUIK-PIK FOOD STORES, INC.DECISIONS I A\I M1ENI OF Hi. CASLJoli A. HARMA'I'z, Administrative Law Judge: Thisproceeding was heard in Detroit, Michigan, on April 16,1980, upon an unfair labor practice charge filed onAugust 27, 1979, and a complaint issued on October 10,1979, alleging that Respondent violated Section 8(a)(1) ofthe National abor Relations Act, as amended, by termi-nating the Charging Party, Olga Vincent, on February27, 1979, because she participated in employee efforts tocommunicate job-related complaints to Respondent, andbecause of Respondent's belief that she had participatedin a concerted work stoppage in support thereof. In itsduly filed answer, Respondent denied that any unfairlabor practices were committed. After close of the hear-ing, a brief was filed on behalf of Respondent.Upon the entire record in this proceeding, my personalopportunity to observe directly the witnesses while testi-fying and their demeanor, and consideration of the post-hearing brief, it is hereby found as follows:FINI)INGS OF FAC II. JURISDIC IoNRespondent is a Michigan corporation engaged in theoperation of multiple retail facilities, including Store 53located at 5273 East Ten Mile Road, Warren, Michigan,the sole facility involved in this proceeding, from whichit is engaged in the retail sale of groceries and relateditems. During the calendar year ending December 31,1978, a representative period, Respondent realized rev-506 QUIK-PIK FOOD STORES, INCenues from such operations in excess of $5(X),(XX), andpurchased and caused to be transported and delivered di-rectly to its Detroit, Michigan, area stores goods valuedin excess of $20,000 from points located outside the Stateof Michigan.The complaint alleges, the answer admits, and I findthat Respondent is now, and has been at all times materi-al herein, an employer engaged in commerce within themeant,., of Section 2(2), (6). and (7) of the Act.11. [ti A 1 (tl) tUN FAIR AilABOR PRACTICISA. BackgroundThis case is concerned with the limited question ofwhether the termination of Olga Vincent was in repisalfor her involvement in concerted activity protected bySection 7 and hence in violation of Section 8(a)(1) of theAct. Respondent defends on grounds that Vincent was asupervisor and therefore unprotected by the Act andthat, in any event, her termination was predicated uponlegitimate cause.Respondent operates some 59 "convenience" stores inthe metropolitan area of Detroit, Michigan. The instantissues concern Store 53 in Warren. Michigan. Olga Vin-cent was hired on September 15, 1975, and at the time ofher discharge was the most senior employee assigned tothat location. At one time Vincent served as store man-ager, but in October 1978, about 4 months prior to hertermination on February 27, 1979,. she was demoted forcause to the position of assistant manager. Mike Lovenreplaced Vincent as manager of Store 53 upon her demo-tion.The store was operated from 7 a.m. to midnight on a7-day-per-week basis. At times material the work sched-ule of Vinent was 4 p.m. to midnight on Monday, Tues-day, and Wednesday, and 7 a.m. to 4 p.m. on Saturdayand Sunday. Her regular days off were Thursday andFriday. 2Vincent last worked for Respondent on Wednesday,February 14. Her next scheduled workday was Saturday,February 17. Because she was ill, Vincent arranged withAlfreda Kapzynski, a cashier, to replace her on Saturdayand Sunday. February 17 and 18, respectively.B. The Meeting of Febhruari 19 and the DischargeThe complaint, considered in the light of the evidenceadduced in support thereof, appears to be based on thetheory that the discharge was motivated by Vincent'sparticipation with other employees in a meeting withcertain of Respondent's officials on Monday, February19, at company headquarters. As for the developmentsleading to her involvement therein. Vincent testified thaton February 17 Kapzynski telephoned her from the storeat the outset of the latter's Saturday morning shift.' Kap-zynski had apparently discovered an overage of $70 inAll dates refer il 1979 unless otherwise indicatedThe store manager as scheduled regularli to ork Mondaythrough Friday. 7 a m I 4 pm lie ustrked unaided Ihe night shiftnormally was mailined by a cress of three the asls lIl ln manager. a cash-ier, and t s k prs- n:1 Kapisnski uilt S1ll iempo! ed hb Respoilldenlt it Ihe tinlte If the hear-ing She .ts not clled is .i s Itnesthe opening receipts, and sought Vincent's advice as tohow this should be handled. Vincent advised Kapzynskito deposit the 70, but list that amount as an overage.However, later that same afternoon, according to Vin-cent, she received a second phone call from Kapzynski,who reported that Store Manager Loven arrived at thestore during the shift. She reportedly also asked Lovenwhat to do about the $70 overage, but, somewhat con-trary to the advice given by Vincent, was told by Lovennot to check out her drawer at the end of the day, as hewould come in and check over the funds and prepare thenecessary paperwork. The next day, Sunday, February18, according to Vincent, she received a third telephonecall from Kapzynski, who reported that she followedLoven's instructions, but that at or about 10 p.m. on Feb-ruary 17 Loven called her at home, advising that shewas not $70 over but $30 short. Kapzynski also told Vin-cent that she found a cash bag, which should have beendeposited in the drop chute the night before, under acounter in the store. Later that day Kapzynski againcalled Vincent advising her that certain employees weregoing to headquarters to clear up the matter of shortagesand overages. She invited Vincent to accompany them.4On February 19, Vincent was scheduled to work the 4p.m. to midnight shift. That morning she joined HarryArdman, also a cashier, and Kapzynski at or about 10a.m., and they continued on to the Company's headquar-ters. Upon their arrival, Ardman told the receptionistthat the employees wished to speak with Donald Coch-ran, Respondent's district manager, to whom Area Su-perivisor Lennox reports." The employees were told thatCochran was not available, but Stanley Wilson, Re-spondent's director of vendors, came out of his office,greeted the employees, and asked if he could be of help.Ardman said "yes," indicating that there were mattersthe employees wished to discuss. The three employeeswere invited into Wilson's office.6Wilson requested thepresence of Harold Mercer, Respondent's administrativeassistant to the vice president, who, unlike Wilson, didhave responsibilities which included the overseeing ofpersonnel problems in the stores. The session was openedwith Kapzynski stating that she wished to "clear herself'concerning the check out of the previous Saturdaymorning and the $70 overage. In this connection, Kap-zynski reported Loven's instructions to her and the factthat she was later told by Loven that she was $30 shortand not $70 over. Wilson observed that this made it $100short. Ardman then discussed certain conditions in thestore; namely, work that had not been done on the previ-ous shift such as failure to eliminate unsanitary condi-4 According to the testimony of Vincent. prior to February 17 short-ages uere a continuing prohlem in the store and had been discussed regu-larly ilh hboth Store Manager Loven and Maureen .ennox, the area u-per i,or Iennox,. though riot squarel) contradicting Vincenl on thispoint, did testify that she could only recall a single cash shortage at Store53 Len uas not called.I Based on the credited. uncontradicted testimony of Ardman and Vin-centt The latter admittedly as aware that it as unlikely that Cochranwould be present at the time. Lennox was n acation and Vincenrt knewrthat Cochran sould havse to assume her responsibility fr collecting re-cords fromn each of Llennox's eight tores that morning'; 'ilson is rl nil called as a ilness The foregoing is based upon aCrntispeonl of the credited tesllmron) of Ardman and Vincent507 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtions, cash shortages, and erasures and changes appearingin his nightly cash receipt tally. Vincent joined in ex-pressing her concern that the preceding shifts had notfulfilled their responsibility to leave the store in a clean,stocked, and presentable state and about cash and inven-tory shortages.7Wilson assured the employees thatsomeone from management would look into conditions atthe store that very afternoon. Vincent, before leaving,mentioned that she had been ill, and that, while she hadleft home to come to the meeting, she would not be ableto work her scheduled shift that afternoon because shehad to see her doctor.8That same afternoon, Mercer, Wilson, and Cochranvisited Store 53 apparently to look into the complaintsregistered by the employees.9Cochran and Mercer testi-fied that they found no evidence substantiating the objec-tions of Ardman and Vincent concerning conditions inthe store.After the February 19 meeting Vincent, due to illnesssupported by a Doctor's excuse, did not again report forwork until 4 p.m. Monday, February 26. Upon reportingfor work, she showed Loven a medical excuse datedFebruary 19, which indicated that she was not to returnto work until February 26.10 Loven allegedly glanced atthe excuse, and informed Vincent that her shift was cov-ered that day and she was not needed, while directingher to contact Cochran because he wanted to talk to her.Vincent did so, arranging to meet with Cochran at thestore at 10 a.m. on February 27.Pursuant thereto, Vincent met with Supervisor Lennoxand District Manager Cochran on February 27. At that7 It was the sense of Mercer's testimony that at the meeting Vincentspoke more than the other employees This impression might well havebeen held by Wilson as well, for, according to Vincent's uncontradicted,credible testimony, Wilson, at an unemployment insurance hearing in-volving her claim, informed the "hearing officer" that on February 19,Vincent entered his office "quite brasingly" and that she appeared to bethe "principal ring leader .the instigator of the meeting."8 Mercer testified that at the February 19 meeting Ardman and Vin-ceint stated that they would nt return to work until the conditions atStore 53 were corrected Mercer claims to have told Vincent, in re-sponse, that she should report to the store manager. This testimony wasnot believed and is rejected. As Wilson did not appear, Mercer was theonly witness presented by Respondent who was in a position to afforddirect primary evidence as to what transpired during that confrontationHe did not impress me as possessed of a capacity for clear recollectionand certain aspects of his testimony were considered unreliable In anyevent, Mercer did acknowledge on cross-examination that at the meeting"Olga said something about going to the doctor." My disbelief that an)form of walkout was threatened is furthered by the testimony of Coch-ran, who averred that he was in the company of Mercer for a substantialsegment of that afternoon, and who added that his primary concern atthe time vwas assuring that the store was properly staffed. It seems onlylikely in the circumstances that, had Ardman and Vincent indicated thatthey would protest their grievances by refusing to work, this fact wouldhave been relayed by Mercer to Cochran. Although Mercer claims thathe did so, Cochran denied ever receiving any such report. I also find itunlikely that Mercer would have told Vincent to report to the store man-ager if she had expressed a desire to participate in a work stoppage.9 Cochran testified that this occurred at his suggestion after he was in-formed of the complaints registered by the employees. He indicates thathe had been in the store that morning and had seen no evidence of theproblems mentioned by the employees, and, accordingly, he suggestedthat Mercer and Wilson join him in visiting the premises. That said isitwas prompted by Cochran was not expressly corroborated by Mercer"' See G.C Exh 5 I credit Vincent's testimony that after her medicalappointment she telephoned Loven on February 19 reporting her Doc-tor's recommendation and the content of the written excuse.time, Cochran stated that he had " been very unhappywith ...[Vincent's] ...performances in the past fewweeks, and for this reason I have to issue you this cita-tion." Three separate grounds were described orally andin writing as the basis for the discharge. Those groundswere also memorialized on a payroll clearance formwhich was retained in company files, and which set forthas follows:Exact reason for separation: Three written warningsin a period of 90 days.1. Spreading malicious gossip.2. Failure to call store by noon concerning ab-sence from second shift 2/20/79.3. Ignoring chain of command.The document was signed by Lennox and Cochran. "It is noted that published company personnel policysets forth the Procedure through which employees aresubject to discipline. That policy recites as follows:An employee will be fired for any infraction of ourrules for personnel according to the following pro-cedure. Infractions followed by a "D" indicatethose infractions punishable by immediate dismissal.Infractions followed by "W" are written repri-mands. An employee accumulating a total of three"W's" for any infraction or combination of infrac-tions in any 90-day period will be immediately dis-missed.Also contained therein is a definition of the offenseswhich may lead to immediate dismissal and those lessergrounds which would warrant mere formal reprimand. 2A fair construction of that document leads to the conclu-sion that none of the grounds assigned for the dischargeof Vincent would individually warrant "immediate" dis-charge under the established policy. Therefore, sinceVincent, prior to the events of February 1979, had re-ceived one formal warning which was issued in October1978, well before the 90-day warning period set forth inRespondent's established policy, Lennox and Cochran inperfecting the discharge of Vincent sought to conformthereto by simultaneously consolidating three separatewarnings in a single document.C. Concluding Findings1. The supervisory issueRespondent claims that as assistant store manager Vin-cent possessed authority exempting her from the protec-tion of the Act.The facts show that the 7-day operation at the Warrenstore is maintained essentially by a pool of six to sevenemployees who regularly work at that location. Underthe scheduling arrangement, Vincent and Store ManagerLoven worked separate shifts with Loven covering day-light hours Monday through Friday with no weekendschedule and Vincent working evenings on Monday," See Ci C Exh 212 See i C Exh 4.508 QUIK-PIK FOOD STORES, INCTuesday, and Wednesday and the day shift on weekends.During the day, the store was operated by a single indi-vidual. Thus, the store manager worked without assist-ance, leaving written or verbal instructions as to thework to be performed on the evening shift. Since in theevening the store 'was usually manned by three employ-ees and no less than two, Vincent would be responsiblefor direction of others. The assistant store manager,while on duty, would have immediate responsibility forstore operations, which routinely would consist of sell-ing, stocking, cleaning, and the completion of paperworkat the end of the shift. As for Vincent in particular,during the week it would be her responsibility to pass onany instructions received from Store Manager Loven toother workers on her shift, and to, with the others, see tothe proper maintenance of the store. However, since thestore manager did not work evenings and Vincent onlyworked three evening shifts, it is only logical that discre-tion equal to that held by Vincent would be exercised bythe one or more cashiers responsible for operation of thestore on the other four evening shifts.':Vincent unquestionably was a higher rated employeethan the cashiers, was paid more, and possessed keys tothe store. She also was in charge of closing the books atthe end of the week. However, she had no authority tohire and fire, and it is not shown convincingly that shehad authority effectively to recommend such action.'4With respect to discipline, Lennox testified that Vincenthad no authority to issue formal reprimands, but that shecould send a cashier or stock person home if they werenot doing their job. '5As for scheduling, it does not appear that the assistantmanager has any input or responsibility with respect tothe initial preparation thereof. However, in emergencysituations, when someone indicates that they will notshow up for an assigned shift, the assistant manager willseek a replacement among the pool of employees as-signed to the store, and, if unsuccessful, will contact thesupervisor. 6Respondent also asserts further that the assistant man-ager has the authority to pledge Respondent's credit indealings with vendors. In considering this contention, itwas my impression that any authority of the assistantstore manager in this respect was narrowly circum-scribed and irregularly exercised. Thus, the identity ofauthorized vendors and the products which may be soldto the various stores are limited by higher management13 Payroll records indicate that prior to February t6, 1979. the eveningshifts on Wednesday through Sunday, inclusive, were covered primarilyon a rotating basis by cashiers Harry Ardman, Jan Carreyn, and AlfredaKapzynski. See Resp Exh. I On a regular basis, from week-to-week, oneof these individuals would necessarily be responsible for store operationsduring such shifts.'4 Supervisor Lennox estified that she "believed" that Vincent hadrecommended the hire of stock person Steele. I was not my impressionthat this testimony was based upon direct knowledge While the fiorego-ing is regarded as unreliable, it is also noted that there is no showing asto how any such recommendation would differ from mere suggestion byany rank-and-file employee that an acquaintance friend, or relative inneed of work be hired' Lennox could not recall an instance in which any such authoritywas exercised by Vincenti' There is nothing in the record to suggest that an unscheduled em-ployee could be compelled by the assistant manager to replace an absentemployeedirectives. Furthermore, on the question of quantity theconvenience stores in question being small, coveringsome 2,500 square feet only, are conducive to competi-tion among vendors for shelf space. 7 Thus, it wouldseem that, with the exception of products inventoried ona storage basis, quantity would be controlled by theamount of shelf space allocated to a particular vendor.Finally, Vincent's opportunity to deal with vendors waslimited to two occasions on which she substituted forStore Manager Loven,'8together with her dealings withthe milk and bread supplier who operated on Saturdaymornings during her shift. '9With respect to the former,Vincent on those occasions dealt with a wine vendor.Thus, William Tesch, a salesman for a "Gallo" wine dis-tributor, testified that he regularly calls on Store 53 onMondays during the day shift. Respondent's payroll re-cords confirm that Vincent substituted for Loven onMonday, November 27, and Monday, December 18.Tesch testified that his procedure on entering the storewas to check the reserved stock, fill the shelves from it,then take an inventory of what the store was low on andreport to Vincent or Loven what was needed.20Takingfull account of Tesch's own description of how orderswere filled, as well as the fact that quantities would bedictated by storage capacity and shelving allocation, Iam not convinced that significant authority to affect em-ployer expenditure was exercised on these occasions bythe store manager or the assistant store manager actingin his place.On balance, it is my view that Vincent functionedsimply as an experienced employee with "lead" authori-ty. Her clerical responsibilities as well as her direction ofothers impressed me as being routine and derived fromskill and experience gained as a relatively long-term em-ployee at the store. Beyond that, from the totality of thecredible evidence, it was my impression that the mission' Mercer conceded that the allocation thereof would be discussed be-tween the merchandising manager and the endors]Y Though there was some reference in Mercer's testimony to vendersof carbonated soda and related products. I am not convinced from histestimony that such deliveries were made during shifts worked by Vin-centi9 Mercer conceded that at least with respect to the bread vendor thegeneral practice on reordering is for the salesman to examine the area inwhich his products are stored, then fill out the order form himself, returnto his vehicle, load up his cart, and bring the new products in the storeAt that point, the invoice is shown to the assistant store manager whochecks the merchandise physically. Any variance in the order decidedupon by the store manager or the assistant store manager would occur atthat point Whether, as a matter of practice, such variations occur on amore than occasional basis is not disclosed In any event, the endors ofbread and dairy products guarantee sale and retrieve old merchandise al-lowing the Company a credit therefore. Thus, the vendors having regularcontact with Vincent would have an interest in assuring against overor-dering. minimizing the risk entailed in any discretion exercised by the as-sistant store manager in this regard.20 Tesch testified that, during the period when Vincent was store man-ager as well as assistant store manager, she would at times cut the orderif she thought it was too much, or add to it if she thought it was notenough Tesch. who had called on Store 53 regularly for a period ofabout 5 months while Vincent was store manager, and only on 2 dayswhile she was assistant store manager. did not impress me as having asufficient capacity for recollection to enable him to accurately isolatewhat transpired during these diverse timeframes I regarded his testimonyas unreliable to the extent that he implied that Viicent actually varied hisrecommended order on November 27 and December 18509 DECISIONS OF NATIONAL LABOR REI.ATIONS BOARDof each of Respondent's stores is implemented throughthe development of guidelines designed by high levelmanagers to facilitate absentee control by relegating theopportunity for independent judgment on the part ofstore personnel to the insignificant and sporadic. In sum.I am not persuaded that the record substantiates Re-spondent's contention that Vincent was a supervisorwithin the meaning of Section 2(11) of the Act.2. The reasons assigned for the dischargea. Preliminary statementUnder Respondent's established procedure the threeinfractions attributed to Vincent could not separatelyhave justified her discharge. Independent assessmentthereof, upon resolution of credibility conflicts, points tothe fact that one was pretextual and two were inspireddirectly through Vincent's role in the meeting at head-quarters on February 19. The analysis of each of the sep-arate grounds is set forth below.b. Spreading malicious gossipThis charge derives from conduct on the part of Vin-cent which took place in December 1978. Thus, WilliamA. Tesch, the "Gallo" wine salesman, testified that fol-lowing Vincent's demotion she expressed to him that shefelt that supervision was out to get her and that inven-tory and cash shortages were being "palmed off' on her.Tesch credibly testified that she also accused Lennox ofcarrying on an affair and sleeping with Store ManagerLoven.Subsequently, Tesch mentioned the foregoing to an-other store manager, whereupon he received a call fromWilson, Respondent's merchandising manager. Tesch re-ported to Wilson that Vincent told him that Lennox wassleeping with Loven. However, Tesch placed the reportto Wilson as occurring between the Christmas and NewYear holidays in 1978.Until February 27 Vincent had received no disciplineas a result of this matter. However, during the periodcontemporaneous with the February 19 meeting, accord-ing to Tesch he was contacted by Wilson a second time.Wilson in their conversation requested a "refresher" ofwhat Tesch had previously reported, and Tesch simplyreiterated what Vincent had told him.Although Cochran testified that he learned of thegossip no earlier than Tuesday, February 20, it is a factthat at least one high level company official, namely,Wilson, after verifying that the story had been circulat-ed, let the matter lie dormant until the period corre-sponding to the meeting of February 19.21Although the conduct of Vincent in this regard is notcondoned, Respondent's renewed interest in what hadoccurred some months earlier following Vincent's par-ticipation in the meeting of February 19 supports an in-ference that Vincent's involvement in the latter was the2a Wilson did not testify and Cochran failed to disclose the source ofhis information.sole cause for Respondent's apparent revitalization ofsuch misconduct as a basis for discipline."22c. Failure to report absenceGeneral Counsel's Exhibit 2 indicates that the secondground for the termination of Vincent was her failure tocall the store by noon concerning the absence from herscheduled shift on February 20. However, Cochran,though having signed that document, testified that hehimself excused Vincent's absence that day, while shift-ing the date of the offense to February 19. This discrep-ancy provides the framework for a highly material cre-diblity clash as to developments during the interim be-tween February 19 and the discharge of Vincent on Feb-ruary 27.Thus, Vincent's testimony that at the meeting on Feb-ruary 19 she mentioned that she had been home ill andthat she would not be able to work that evening becauseshe had a medical appointment was believed. However,Vincent went on to testify that on the same afternoon,enroute to her doctor, she stopped by the store to pickup her check, where she was confronted by Cochran,who engaged her in conversation as to why she hadgone to headquarters before communicating with him.Vincent reiterated her concerns again to Cochran. Ac-cording to Vincent, another meeting was arranged for 10o'clock the following morning. She then went to thedoctor, where, according to her testimony and a docu-ment in evidence, she received a medical excuse datedFebruary 19, stating as follows: "Mrs. Vincent is undertreatment and advised to remain at home until 2/26/70."The signature of R. W. Harkaway, M.D. appears there-on.23Vincent related that, after receiving the same, shetelephoned Loven indicating that pursuant to her physi-cian's advice she would not return to work until Febru-ary 26.It will be recalled that Mercer, Wilson, and Cochranvisited Store 53 on the afternoon of February 19. Coch-ran testified that he was primarily concerned at that timewith keeping the store open as he did not know whetherthe second shift would report for work.24Cochran, with: Evidently the decision to terminate Vincent involved a special caseThus, according to Mercer the decision to discharge Vincent was basedon a "recommendation" from "subordinates" considered by no less than agroup including himself and the president of the Company. Lennox hadthe authority herself, and without review from others, to effect a dis-charge23 See G C. Exh. 524 A curious conflict in Respondent's own testimony exists in thisregard Thus, Mercer testified that Ardman and Vincent reported at theearlier meeting that they would not return to work until the problemswere resolved. Though Mercer and Wilson were in the store, Cochrandenied that he was either advised of any such threat or that at the meet-ing Vincent had referred to her doctor's appointment that afternoonAnother consideration reflecting adversely upon Cochran's credulitystems from the fact that Supervisor Lennox began a vacation on Fehru-ary 26 Although it is apparent from her testimony that she was out oftown during the latter stages of her vacation, ennox and Cochran testi-fied that they met on the morning of February 20. According to Lennox,the meeting was requested by Cochran to discuss "what had taken placeat the office" the previous day Cochran, in downplaying his concern forthe employees' action at headquarters on February 19, testified that hewas primarily concerned with maintaining an adequate staff at the storeIt is noted that Lennox, in describing her meeting with Cochran on Feb-Continued510 QUIK-PIK FOOD STORES. INC.some support from Mercer, denied that he had any con-tact with Vincent on February 19. He claims that he leftthe store at or about 4:45 p.m. on February 19, and thatVincent neither isited the store nor telephoned on thatdate. 2According to Cochran, his first contact with Vincentwas on February 20, when he telephoned to see if shewould work the second shift that evening. According toCochran, Vincent indicated that she was ill, that she wasgoing to see the doctor that afternoon, and that shewould contact him when she was capable of coming towork. Nothing else was discussed and Vincent, accord-ing to Cochran, failed to disclose that her doctor hadtold her not to return to work until February 26.26Cochran went on to testify that it was also on February20 that Vincent, enroute to the doctor, came by to pickup her check. Their conversation at that point, accordingto Cochran, was very "minor" and limited to Cochran'scomments that it was nice that she could wait 4 days topick up her check and his expressions that she should getwell and be able to come back to work.27Contrary toGeneral Counsel Exhibit 2, Cochran testified that he,personally, excused Vincent's absence on February 20.28Cochran testified that to his knowledge after February25 Vincent neither called the store nor contacted himuntil Thursday, February 22. He claimed, however, thatVincent on that date called him on his "beeper" number.In the conversation Vincent indicated that "she feltbetter," and a meeting was arranged for Friday morning,February 23, because Cochran "wanted to talk to herabout her discussion at the office on Monday morning."Cochran related that the alleged meeting did not takeplace because Vincent was not available. Accordingly,she was allegedly told to call him on Monday, February26.29ruary 20, failed to mention that employees had not shown up for work onFebruary 19 or that Cochran was confronted by any problem in thatregard. Quite obviously, Cochran's concern for the fact that the employ-ees had gone to headquarters was of sufficient import to prompt him toalert Supervisor Lennox of this fact by telephone on February 19 and tomeet with her on February 20, all during her vacation.25 Mercer also testified that he remained in the store until after thecommencement of the evening shift and that. while present. Vincent didnot appear or to his knowledge call in.26 Though Vincent's unexcused absence on February 19 was one ofthe citations for her termination, Cochran admitted that in this first con-versation with her he failed to express dissatisfaction in that regardWhen questioned by me as to why, Cochran. in a somewhat argumenta-tive vein, responded as follows: " believe I did ..the woman told meshe was sick, that she was ill I am not in the position to argue withher at that point."27 Here again the issue of the alleged unexcused absence on February19 was not mentioned:" As for the events of February 20). Vincent testified that she tele-phoned Cochran at Store 53 on the morning of February 20 to advisehim that she was oo ill to leave home and could not meet with him thatmorning, and that Cochran ads ised Vincent to report the illness toLoven before noon that day. Vincent. pursuant thereo, avers that she at-tempted for about an hour to reach the store before noon that day butwas unable to get through, checking with the operator to see if the phonewas out of order and then calling headquarters to report her abselce.Vincent acknowledges that, later in the afternoon of February 20, shehad a telephone conversation with Cochran. However. she testified thatthereafter she had no communication with any of Respondents officialsuntil she reported for work on February 26.29 Cochran acknowledged that he knew that Vincent would not workher scheduled shifts on Saturday and Sunday The source of that infor-To the extent in conflict, I credit Vincent over Mercerand Cochran. The testimony of the latter lacked consist-ency on a number of points and did not ring true whenconsidered on the total record. Probability favors Vin-cent, who had been ill for several days prior to February19, had mentioned a medical appointment at the Febru-ary 19 meeting at headquarters, and before that date hadnot picked up her check though apparently available atthe store at least since the previous Friday. Furthermore,her account is substantiated by General Counsel's Exhibit5.:t°On the other hand, particularly grave suspicion iscast, upon testimony of Cochran that he had no commu-nication with Vincent on February 19 when consideredagainst the fact that a company document prepared only9 days later to memorialize the grounds for the dischargesignified that Vincent's unexcused absence was on Febru-ary 20, rather than February 19. This discrepancy lendsadded force to the credibility of Vincent.Based upon the foregoing, I am convinced that Re-spondent's assertion that during her illness Vincent vio-lated her responsibility to notify the Company was con-trived so as to enable a discharge in conformity with thethree warnings required under Respondent's disciplinarypolicy.d. The chain of commandThe levels of authority within Respondent's operationstarting from the lowest are as follows: Stockboy, cash-ier, assistant store manager, store manager, area supervi-sor, district manager, and assistant to the president. Theemployees, in going to headquarters and in first meetingwith Wilson on February 19, bypassed the store man-ager, the area supervisor, and the district manager.Indeed, Wilson was not even in the line of authoritywhich related to store personnel. At the same time, how-ever, the complaints registered by employees on that oc-casion in significant part reflected adversely upon thehonesty of their store manager and the area supervisorwas on vacation. As for the district manager, althoughArdman first asked to speak with him, Vincent concededthat she knew at the time that Cochran would be un-available.In any event, it does not appear that Mercer or Wilsonexpressed concern with a possible bypass in allowing theemployees to air their problems or that they even in-quired as to whether the complaints had been brought tothe attention of lower management echelons. Indeed, onthis record, it appears that the discharge notice issuedVincent on February 26 constituted the first formal noti-fication to any employee that failure to adhere to thechain of command could result in discipline. For it doesnot appear that any employee had ever before receivedany form of discipline on this ground.Assuming for purposes of argument that the Act doesnot impede employers from establishing reasonable pro-cedures for the communication of grievances to manage-ment, and from disciplining those who fail to comply, itmation is not evident from h testimony He denied that he had everbeen showvn V'incent's medical .xcuse."' N convincing evidence was presented questioning ihe authenticityof this document51 DECISIONS OF NATIONAL LABOR RELATIONS BOARDseems only reasonable that any such limitations be clear-ly communicated to employees before their rights underSection 7 might be compromised. Here, however, it doesnot appear that employees were ever placed on noticethat a mandatory policy existed in this regard. The solecommunication to employees pertaining to "lines of au-thority" appears in Respondent's procedure manual,:'which recites as follows:Lines of AuthorityAny organization is strengthened when its peoplecommunicate their problems or questions throughproper channels. Quik Pik is structured so that storepersonnel should take their questions and sugges-tions to their store manager who, when necessary,should communicate matters that were brought up,to his or her supervisor.The supervisors serve as the key link between thestores and the district managers and between thestores and the office. Normally, communicationshould flow from one level to the next. In this wayproblem-solving falls naturally to the person who isresponsible at each level. A breakdown occurs, forinstance, if a store manager communicates an in-quiry or a complaint to someone other than his su-pervisor on a matter concerning the store operationor personnel. In time certain relationships could bedamaged and further communciation breakdownswould become more likely.Smooth operations with good companywidecommunication flow require the best effort on thepart of every employee to bring matters to the at-tention of his or her immediate superior. By thesame token, this will insure that the downward flowof information and instruction will follow the samecommunication channels, and your instructions andguidance will come from your immediate supervi-sor.On its face, said declaration is couched merely in lan-guage appealing to the good sense of employees and sug-gesting management's preference as to what they"should" do in communicating inquiries or complaints. Itlacks the mandatory language usually found in an in-struction, directive, or firmly viewed requirement. Thisambiguity is compounded by the fact that, under Re-spondent's published disciplinary policy, violation oflines of authority or chain of command is not listed as abasis for reprimand or termination.32In these circumstances, the issuance of discipline onthis ground with respect to an employee engaged in aconcerted effort to advance work-related complaints tomanagement no more constitutes valid cause or a basisfor privileged discipline under the Act than would be1 See Resp. Exh. 2. This reference is part of a 50-page volume articu-lating various aspects of store policy. According to the testimony ofMercer, a cop) of the policy manual is to be maintained in each storewith employees having access thereto. Although not necessarily material,it is noted that there is no direct evidence that such a document wasavailable in Store 53 at times material to this proceeding32 G.C Exh 4 lists some 41 different offenses subject to punishmenteither in the form of immediate dismissal or written reprimand, hut makesno reference to chain of command.true of discipline under a rule banning union solicitationapplied to employees engaged in such activity on theirown time.3. The violationThe intervention of statutory remedies in this case de-pends in the first instance upon whether the February 19action by the employees constituted activity protected bySection 7 of the Act. It is well settled that employeesenjoy a protected statutory right under Section 7 of theAct to engage in "concerted activities for the purpose of..other mutual aid or protection," and that such guar-antees necessarily include the right to appeal to manage-ment concerning problems related to conditions of work.Here, employees Vincent, Ardman, and Kapzynski ap-peared at Respondent's offices to address managementofficials concerning practices relative to cash and inven-tory shortages in the store and adverse conditions theyfound in the store upon the commencement of theirshifts. Said protestations related exclusively to themanner in which Store Manager Loven discharged hisresponsibility, and, since they were not addressed to hisremoval, did not constitute an attempt to interefere withRespondent's prerogative as to the composition of itsmanagement team.33The conduct of Vincent, Ardman,and Kapezynski was confined to their assertion of com-plaints to management relative to their conditions ofwork, and as such was protected by Section 7 of theAct.Finally, the evidence overwhelmingly points to thefact that Vincent was discharged solely because of herinvolvement in the February 19 "grievance" meeting.There was no suggestion that discipline against Vincentwas likely until the first occasion on which she becameavailable for work following her involvement in the pro-tected grievance meeting. After her discharge, at an un-employment insurance hearing on her claim, Wilson de-scribed Vincent as the principal "ringleader" in that con-nection.34Consistent with these factors, Respondent's as-signed grounds for the termination, rather than allaying,actually serve to enforce the claim of proscribed discrim-ination. In this latter respect, the charge that she by-passed lower level management, while not within anyprivilege cognizable under the Act, stemmed directlyfrom and was linked inextricably with Vincent's involve-ment in protected activity. Similarly, the charge of "ma-licious gossip," though previously condoned by Re-spondent's managers, was assigned heightened impor-tance only after her participation in the February 19meeting. And with respect to the third ground, I have' I have not overlooked Vincent's adverse reaction to her demotionfrom the store manager position in October 1978, and I am also persuad-ed that she held an interest in returning to that position throughout, com-municating that desire to Mercer on February 19. Nonetheless Vincentobviously did not attend that meeting for the purpose of convincing man-agement to replace Loven, since at the time it had been established andshe knew that L.oven was scheduled for promotion to another position inthe Company. Cf Joanna Cotton Mills Co. v. NL.R.B, 176 F2d 749 (4thCir. 1949). Furthermore, from the credible evidence on this record evenif she was the most outspoken, rather than the instigator of the meeting,Vincent was simply invited by the others to join them if she wished"4 Based on Vincent's credited, uncontradicted testimony.512 QUIK-PIK FOOD STORES, INC.heretofore concluded that it was pretextual, having beenstructured in its entirety upon unbelievable testimony. Inthe circumstances, and based on the entire record, I findthat Respondent terminated Vincent in reprisal for herrole in the advancement of employee complaints undercircumstances protected by Section 7 of the Act, andthat Respondent thereby violated Section 8(a)(1) of theAct.3sCONCLUSIONS OFt LAW'1. Respondent is an employer within the meaning ofSection 2(2) of the Act and is engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. Respondent violated Section 8(a)(l) of the Act onFebruary 27, 1979, by discharging and thereafter refusingto reinstate employee Olga Vincent in reprisal for herjoining other employees in communicating their job-re-lated complaints to management.3. The aforesaid unfair labor practices constitute unfairlabor practices affecting commerce within the meaningof Section 2(6) and (7) of the Act.Having found that Respondent has engaged in certainunfair labor practices, it shall be recommended that it beordered to cease and desist therefrom and to take certainaffirmative action found necessary to effectuate the pur-poses and policies of the Act.Having found that Respondent discriminatorily dis-charged Olga Vincent, it shall be recommended that Re-spondent be ordered to offer her immediate and full rein-statement to her former position or, if that position is notavailable, to a substantially equivalent position, withoutloss of seniority or other privileges and benefits. It shallbe further recommended that Respondent make herwhole for any loss of pay sustained by reason of the dis-crimination against her from February 27, 1979, to thedate of a bona fide offer of reinstatement. Backpay shallbe reduced by interim earnings and computed on a quar-terly basis as prescribed in F. W Woolworth Company, 90NLRB 289 (1950), with interest as authorized by FloridaSteel Corporation, 231 NLRB 651 (1977).36Upon the foregoing findings of fact, conclusions oflaw, and the entire record in this proceeding, and pursu-ant to Section 10(c) of the Act, I hereby issue the fol-lowing recommended:ORDER37The Respondent, Quik-Pik Food Stores, Inc., Detroit,Michigan, its officers, agents, successors, and assigns,shall:3s Harry Ardman, who was discharged on February 20, did not im-press me as a reliable witness. His testimony has been accepted onlywhere corroborated by other believable evidenceae See, generally, Iit, Plumbing & fleating Co.. 138 NLRB 716 (1962)37 In the event no exceptions are filed as provided hby Sec 102.46 ofthe Rules and Regulations of the National Labor Relations Board, the1. Cease and desist from:(a) Discharging or in any other manner discriminatingagainst employees because they elect to communicatejob-related complaints to management.(hb) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a) Offer to Olga Vincent immediate and full reinstate-ment to her former position or, if such position no longerexists, to a substantially equivalent position, without prej-udice to her seniority or other rights and privileges, andmake her whole in the manner set forth in the section ofthis Decision entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards. personnel records and reports, and all other re-cords necessary or appropriate to analyze the amountsdue under the terms of this Order.(c) Post at Store 53 in Warren, Michigan, copies of theattached notice marked "Appendix."a3 Copies of saidnotice, on forms provided by the Regional Director forRegion 7 after being duly signed by Respondent's au-thorized representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintained byit for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employeesare customarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are not altered,defaced, or covered by any other material.(d)Notify the Regional Director for Region 7, in writ-ing, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.findings, conclusions, and recommended Order herein shall. as providedin Sec 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes:' In the event that this Order is enforced by a Judgment of a UnitedStales Court of Appeals, the words n the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the Nalional Labor Relations Board "513